J-A05024-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TYRONE PEELE                               :
                                               :
                       Appellant               :   No. 898 EDA 2020

             Appeal from the PCRA Order Entered February 5, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0013145-2011


BEFORE:      OLSON, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY NICHOLS, J.:                                FILED: MAY 3, 2021

        Appellant Tyrone Peele appeals pro se from the order dismissing his first

Post Conviction Relief Act1 (PCRA) petition as untimely. Appellant alleges that

his sentence was illegal, and that trial counsel was ineffective. We affirm.

        Following a jury trial, Appellant was convicted of simple assault and

intimidation of a witness.2 On December 4, 2012, the trial court sentenced

Appellant to eleven to twenty-two years’ imprisonment. This Court affirmed

Appellant’s judgment of sentence on August 19, 2013. Appellant did not file

a petition for allowance of appeal in our Supreme Court.


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   42 Pa.C.S. §§ 9541-9546.

2   18 Pa.C.S. §§ 2701(a)(1), 4952(a)(1).
J-A05024-21



       On July 11, 2016, Appellant filed a pro se writ of habeas corpus, alleging

that his sentence was illegal. The PCRA court treated the filing as a PCRA

petition and appointed counsel. Appellant then filed a motion to proceed pro

se. The PCRA court held a Grazier3 hearing and granted Appellant’s motion

to proceed pro se.            Appellant filed an amended petition, and the

Commonwealth filed a response.

       The PCRA court issued a notice of its intent to dismiss the petition

without a hearing pursuant to Pa.R.Crim.P. 907. The Rule 907 notice observed

that Appellant’s petition was untimely filed and did not invoke a valid

exception to the PCRA’s time bar. Appellant filed a response to the Rule 907

notice, but did not raise a statutory timeliness exception.

       On February 5, 2020, the PCRA court ultimately dismissed Appellant’s

petition, and Appellant filed a timely notice of appeal on March 3, 2020. The

PCRA court directed Appellant to file a Pa.R.A.P. 1925(b) statement within

twenty-one days. Appellant complied with the PCRA court’s order and filed a

Pa.R.A.P. 1925(b) statement.4

       On appeal, Appellant’s pro se brief consists of several convoluted

arguments. However, it appears that Appellant alleges that his sentence was

illegal and that his trial counsel was ineffective. See Appellant’s Brief at 15,

____________________________________________


3   See Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).

4 Appellant filed his Rule 1925(b) statement along with his notice of appeal.
Because Appellant did so as a pro se litigant, we conclude that Appellant
largely complied with the PCRA court’s order to file a Rule 1925(b) statement.

                                           -2-
J-A05024-21



20. For example, Appellant argues that his sentence exceeded the statutory

maximum.     See id. at 20. Appellant further claims that trial counsel was

ineffective for failing to object to evidence of his parole status and advising

him not to testify. See id. at 15.

      At the outset, we note that Appellant refers to his petition and

supplemental filings as writs of habeas corpus. Our Supreme Court has held

that the PCRA statute subsumes the writ of habeas corpus.                  See

Commonwealth v. Fahy, 737 A.2d 214, 223-24 (Pa. 1999). “Issues that

are cognizable under the PCRA must be raised in a timely PCRA petition and

cannot be raised in a habeas corpus petition.” Commonwealth v. Taylor,

65 A.3d 462, 466 (Pa. Super. 2013) (citations omitted). A challenge to the

legality of the sentence is cognizable under the PCRA. See Commonwealth

v. Jones, 932 A.2d 179, 182-83 (Pa. Super. 2007); 42 Pa.C.S. §

9543(a)(2)(vii). Similarly, a claim of ineffective assistance of counsel is also

cognizable under the PCRA. See Commonwealth v. Turner, 80 A.3d 754,

770 (Pa. 2013); 42 Pa.C.S. § 9543(a)(2)(ii). Therefore, we conclude that the

PCRA court properly construed Appellant’s habeas petition under the

framework of the PCRA.

      “Our standard of review for issues arising from the denial of PCRA relief

is well-settled.   We must determine whether the PCRA court’s ruling is

supported by the record and free of legal error.” Commonwealth v. Presley,

193 A.3d 436, 442 (Pa. Super. 2018) (citation omitted and formatting

altered).

                                     -3-
J-A05024-21



      Before we may review the merits of Appellant’s arguments, we must

first consider the timeliness of his PCRA petition. See Commonwealth v.

Miller, 102 A.3d 988, 992 (Pa. Super. 2014).             The PCRA’s timeliness

requirements are jurisdictional; we may not address the merits of issues

raised in untimely petitions. See id.

      “A PCRA petition, including a second or subsequent one, must be filed

within one year of the date the petitioner’s judgment of sentence became final,

unless he pleads and proves one of the three exceptions outlined in 42 Pa.C.S.

§ 9545(b)(1).”    Commonwealth v. Jones, 54 A.3d 14, 16 (Pa. 2012)

(citation and footnote omitted). A judgment of sentence becomes final at the

conclusion of direct review, or at the expiration of time for seeking such

review. See id. at 17.

      Courts may consider a PCRA petition filed more than one year after a

judgment of sentence becomes final only if the petitioner pleads and proves

one of the following three statutory exceptions:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.




                                      -4-
J-A05024-21



42 Pa.C.S. § 9545(b)(1)(i)-(iii). A petitioner asserting one of these exceptions

must file a petition within sixty days of the date the claim could have first been

presented. See 42 Pa.C.S. § 9545(b)(2).5 It is the petitioner’s “burden to

allege     and   prove    that   one    of     the   timeliness   exceptions   applies.”

Commonwealth v. Albrecht, 994 A.2d 1091, 1094 (Pa. 2010) (citation

omitted and some formatting altered).

         Here, this Court affirmed Appellant’s judgment of sentence on August

19, 2013, and Appellant did not file a petition for allowance of appeal with our

Supreme Court.        Accordingly, his judgment of sentence became final on

September 18, 2013, when the thirty-day time period for filing a petition for

allowance of appeal with our Supreme Court expired.                 See 42 Pa.C.S. §

9545(b)(3); see also Pa.R.A.P. 1113(a). Therefore, he had until September

18, 2014, to timely file his PCRA petition. See 42 Pa.C.S. § 9545(b)(1); see

also Jones, 54 A.3d at 16. Appellant filed the instant petition on July 11,

2016, and did not attempt to plead or prove any of the timeliness exceptions.

See 42 Pa.C.S. § 9545(b)(1)(i)-(iii). Accordingly, we agree with the PCRA



____________________________________________


5 On October 24, 2018, the General Assembly amended section 9545(b)(2) in
order to extend the time for invoking a timeliness exception from sixty days
to one-year from the date the claim could have been presented. See 2018
Pa.Legis.Serv.Act 2018-146 (S.B. 915), effective December 24, 2018.
However, this amendment applies only to claims arising one-year before the
effective date of this section, i.e., December 24, 2017, or thereafter.
Appellant filed his PCRA petition on July 11, 2016. Therefore, the amendment
is inapplicable to Appellant’s claim.


                                             -5-
J-A05024-21



court that it lacked jurisdiction to address the merits of Appellant’s facially

untimely petition. See Presley, 193 A.3d at 442.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/3/21




                                     -6-